Case 1:19-cv-00434-CWD Document1 Filed 11/12/19 Page 1 of 2

 

 

 

 

U.S. COURTS

Comer Mm. nornis*2@4271 NOV 12 201

(full name/prisoner number) FAV enema BA rer sannat TTB atcmnires
\ STEPHEN W. KENYON
Zia_ A om Ave. CLERK, DISTRICT OF IDAHO
(complete mailing address)
Plaintiff/Petitioner
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO
Cameron YN Mois .
(full name) | . Case No.
, Plaintiff/Petitioner, (io be assigned by Court)
V.
PRISONER APPLICATION TO

PROCEED IN FORMA PAUPERIS

 

 

 

 

Defendant/Respondent.

(if you need additional space, use a biank page for a
continuation page)

 

 

By completing this Application, I am requesting in forma pauperis status rather than
paying the filing fee at the time of filing. I understand that, if my request is granted in a civil
rights case, my fee will not be waived, but I will be responsible to pay the entire fee from my
prison trust account in increments, when and as I am able to do so, If my request is granted in a
habeas corpus case, the fee will be waived.

i. Are youemployed? Yes oO. No, .. If employed, please state your job title and
the total amount of wages you make per month.

 

$ per month
Job Title
2. Within the past six (6) months, have you received any money from any of the following
sources?
a. Business, or other form of self-employment? Yes) No@
b. Rent payments, interest or dividends? Yes© No @®

PRISONER APPLICATION TO PROCEED IN FORMA PAUPERIS - 1 (Rey. 10/24/2011)
Case 1:19-cv-00434-CWD Document1 Filed 11/12/19 Page 2 of 2

 

c. Pensions, annuities, or life insurance payments? YesQ_ No@
d. Welfare, social security, or disability benefits? Yes€) No ®
€ Gifts or inheritances? YesO) No®.
f. Friends or family? Yes®@ No©
g. Any other sources? Yes@©) No @
(identify source)
3, If the answer to any of the above is “yes,” describe each source of money and state the

amount received from each ch during the past six (six) months.

100 dolinns Maybe 150

 

 

4, Do you own or have any interest in any real estate, stocks, bonds, notes, automobiles or
other valuable property?

Yes © No . Ifthe answer is “yes,” describe the property and state its
approximate value.

 

 

5. List the persons who are dependent upon your support, state your relationship to those
persons, and indicate how much you contribute or are obligated fo contribute, toward
their support.

    

Person FUTHAI G Relationship Due Each Month

eee eee SOY ¢ 7 NO About
c £ SO $_ 200 Alar

6. Ihave attached a Prison Trust Account Statement to this Form. Yes Be No ©.

  
  

I declare under penalty of perjury that the foregoing is true and correct.

Executed on this 30° day of — OCAO VEIT , ZO\S
| (Litpaad [V1

‘Plaintiff/Petitioner

Notes: You do not need to send a copy of this document to Defendant/Respondent. This
Application must be accompanied by a Prison Trust Account Statement. This Application takes
the place of an in forma pauperis motion and affidavit. Notarization is not necessary because the
Application is signed under penalty of perjury.

PRISONER APPLICATION TO PROCEED IN FORMA PAUPERIS - 2 (Rev, 10/24/2611)

 
